STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Providence Teachers’ Union Local 958, AFT, AFL-
Title of Case
                                     CIO et al. v. Nicholas Hemond et al.
                                     No. 2018-326-Appeal.
Case Number
                                     (PM 17-3514)
Date Opinion Filed                   May 19, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Maureen B. Keough
                                     For the Plaintiffs:

                                     John J. Desimone, Esq.
Attorney(s) on Appeal
                                     For the Defendants:

                                     Charles A. Ruggerio, Esq.




SU-CMS-02A (revised June 2016)